EXHIBIT 99 CONTACT: Thor Erickson – Investor Relations (770) 989-3110 Laura Brightwell – Media Relations (770) 989-3023 FOR IMMEDIATE RELEASE COCA-COLA ENTERPRISES INC. REPORTS SECOND-QUARTER 2009 RESULTS · CCE reports second quarter earnings per diluted common share of 64 cents, or 67 cents excluding the impact of restructuring costs. · Improved North American operating results, ongoing growth in Europe, and strong operating expense control drive second-quarter 2009 performance. · CCE raises its comparable full-year 2009 EPS expectations to a range of $1.44 to $1.49, reflecting first-half 2009 results, moderating currency impact, and continued challenging macroeconomic conditions. · CCE increases annual dividend payout 4 cents per share or approximately 14 percent. ATLANTA, July 29, 2009 – Coca-Cola Enterprises (NYSE: CCE) today reported second-quarter 2009 net income of $313 million, or 64 cents per diluted common share.These results include restructuring charges of approximately 3 cents per diluted common share.Excluding restructuring charges, second-quarter 2009 net income was $328 million or 67 cents per diluted share.The following table reconciles reported and comparable earnings per common share: Page 2 of 15 Second Quarter First Six Months 2009 2008 2009 2008 Reported (GAAP) $0.64 $(6.48) $0.77 $(6.46) Restructuring Charges 0.03 0.02 0.10 0.07 Franchise Impairment Charge - 7.02 - 7.02 Debt Extinguishment Cost - - 0.01 - Net Tax Items - - (0.01) 0.01 Comparable Diluted Earnings Per Common Share(a) $ 0.67 $ 0.56 $ 0.87 $ 0.64 (a )This non-GAAP financial information is provided to allow investors to more clearly evaluate operating performance and business trends.Management uses this information to review results excluding items that are not necessarily indicative of ongoing results. Second quarter operating results reflect the benefits of price and package initiatives in North America, volume and pricing growth in Europe, and efficiency and effectiveness initiatives. In the quarter, total revenues declined ½ percent. Excluding a negative currency impact of 6½ percent, total revenues increased 6 percent. Consolidated comparable second quarter operating income grew 12 percent. In North America, operating income grew $43 million or 13 percent, and in Europe, operating income grew $20 million, or 7 percent, including a negative currency impact of approximately $57 million. Comparable EPS results include a negative currency impact of approximately 8 cents. “We have responded to macroeconomic conditions with solid brand and marketplace initiatives, including enhancements to our price/package architecture, and successful execution of efficiency and effectiveness programs,” said John F. Brock, chairman and chief executive officer. “Our continued success will demand diligence in our revenue and brand building efforts, even stronger execution, and an absolute commitment to cost control,” Mr. Brock said. “We continue to work closely with The Coca-Cola Company to enhance the synergy of our system and achieve consistent, balanced growth.” Page3of 15 For the quarter, consolidated results include a comparable physical case bottle and can volume decline of 1 percent, net pricing per case increase of 8 percent, and 6 percent increase in cost of sales per case.Both pricing and cost of sales results exclude the effects of currency translations.Pages 11 through 15 of this release provide a reconciliation of reported and comparable operating results. The company also announced an increase of 4 cents per share in its annual dividend and declared a regular quarterly dividend of 8 cents per common share.The quarterly dividend rate is equivalent to an annual dividend of 32 cents per common share.The dividend is payable September 24, 2009 to shareowners of record on September 11, 2009. “The board’s decision to increase our dividend reflects an improving, but cautious, outlook for the future, as well as the strengthening of our balance sheet,” said Mr. Brock. “We are pleased to increase returns to shareowners as we continue to generate strong free cash flow and reduce debt.” North American Results In North America, operating results reflect the benefits of price/package architecture initiatives, operating expense controls, and higher cost of sales. Second quarter volume declined 3½ percent. This reflects slightly improved sparkling category trends, including solid growth for Coca-Cola Zero with volume up more than 15 percent, and growth in energy drinks of more than 25 percent with the addition of Monster brands. Pricing per case grew 8½ percent and cost of sales per case increased 7 percent. Page 4 of 15 “We continue to face important challenges in restoring consistent growth to our operations despite improvement in North American financial results,” said Mr. Brock. “Stronger revenue management capabilities, cost control, and greater efficiency are essential in providing the resources to strengthen our brands and seize opportunities for balanced long-term growth.” European Results Second quarter European volume grew 6½ percent, driven by Coca-Cola trademark growth of 8½ percent, including growth of over 20 percent for Coca-Cola Zero and strong growth for brand Coca-Cola. With the continued development of Coca-Cola Zero, the brand now represents more than 5 percent of total European volume. European net pricing per case was up 4 percent, and cost of sales per case increased 1½ percent. “Our second quarter results demonstrate the health of our core Coca-Cola trademark brands and our executional capabilities,” Mr. Brock said. “These second quarter results in Europe are encouraging, but economic conditions remain challenging and will demand continued execution excellence.” Full-Year 2009 Outlook Management now expects full-year comparable 2009 earnings per diluted common share to be in the range of $1.44 to $1.49. This range includes an expected negative currency impact of approximately 15 cents per share and excludes nonrecurring items. The company also expects strong free cash flow of approximately $650 million and capital expenditures of approximately $900 Page 5 of 15 million. Free cash flow will continue to be used primarily for debt reduction. The effective tax rate for 2009 is expected to be 26 percent to 27 percent. In North America, the company expects full-year 2009 revenue to increase in a low to mid single-digit range. Volume will decline and cost of goods per case is expected to increase in a mid to high single-digit range, driven principally by the mix impact of increased sales of purchased finished goods and increased commodities cost. North American operating income will increase approximately 10 percent. European revenue will grow in a mid single-digit range. Volume will grow in a low single-digit range and cost of goods per case is expected to increase in a low single-digit range, reflecting a continued moderate commodity cost environment. Operating income will grow approximately 10 percent. Guidance for both North America and Europe are given on a comparable, currency neutral basis. CONFERENCE CALL CCE will host a conference call with investors and analysts today at 10 a.m. ET.The call can be accessed through our website at www.cokecce.com. Coca-Cola Enterprises Inc. is the world's largest marketer, distributor, and producer of bottle and can liquid nonalcoholic refreshment. CCE sells approximately 80 percent of The Coca-Cola Company's bottle and can volume in North America and is the sole licensed bottler for products of The Coca-ColaCompany in Belgium, continental France, Great Britain, Luxembourg, Monaco, Page 6 of 15 and the Netherlands.For more information about our company, please visit our website atwww.cokecce.com. Forward-Looking Statements Included in this news release are forward-looking management comments and other statements that reflect management’s current outlook for future periods. As always, these expectations are based on currently available competitive, financial, and economic data along with our current operating plans and are subject to risks and uncertainties that could cause actual results to differ materially from the results contemplated by the forward-looking statements. The forward-looking statements in this news release should be read in conjunction with the risks and uncertainties discussed in our filings with the Securities and Exchange Commission, including our most recent annual report on Form 10-K and subsequent SEC filings. # # # Page 7of 15 COCA-COLA ENTERPRISES INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited; In Millions, Except Per Share Data) Second Quarter 2009(a) 2008(b) Change Net Operating Revenues $ 5,909 $ 5,935 (0.5 )% Cost of Sales 3,646 3,731 (2.5 )% Gross Profit 2,263 2,204 2.5 % Selling, Delivery, and Administrative Expenses 1,714 1,708 0.5 % Franchise Impairment Charge - 5,279 Operating Income (Loss) 549 (4,783 ) Interest Expense, Net 145 148 Other Nonoperating Income, Net 4 4 Income (Loss) Before Income Taxes 408 (4,927 ) Income Tax Expense (Benefit) 95 (1,761 ) Net Income (Loss) $ 313 $ (3,166 ) Basic Weighted Average Common Shares Outstanding 487 485 Basic Earnings (Loss) Per Common Share(c) $ 0.64 $ (6.48 ) Diluted Weighted Average Common Shares Outstanding 490 485 Diluted Earnings (Loss) Per Common Share(c) $ 0.64 $ (6.48 ) (a)Second-quarter 2009 net income includes net unfavorable items totaling $15 million, or $0.03 cents per diluted common share. See page 11 of this earnings release for a list of these items. (b)Second-quarter 2008 net loss includes net unfavorable items totaling $3.4 billion, or $7.04 cents per common share. See page 11 of this earnings release for a list of these items. (c)Per share data calculated prior to rounding to millions. Page8of 15 COCA-COLA ENTERPRISES INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited; In Millions, Except Per Share Data) First Six Months 2009(a) 2008(b) Change Net Operating Revenues $ 10,959 $ 10,827 1.0 % Cost of Sales 6,819 6,839 (0.5 )% Gross Profit 4,140 3,988 4.0 % Selling, Delivery, and Administrative Expenses 3,350 3,329 0.5 % Franchise Impairment Charge - 5,279 Operating Income (Loss) 790 (4,620 ) Interest Expense, Net 301 290 Other Nonoperating Income, Net 5 3 Income (Loss) Before Income Taxes 494 (4,907 ) Income Tax Expense (Benefit) 120 (1,749 ) Net Income (Loss) $ 374 $ (3,158 ) Basic Weighted Average Common Shares Outstanding 487 485 Basic Earnings (Loss) Per Common Share(c) $ 0.77 $ (6.46 ) Diluted Weighted Average Common Shares Outstanding 489 485 Diluted Earnings (Loss) Per Common Share(c) $ 0.77 $ (6.46 ) (a)First six months of 2009 net income includes net unfavorable items totaling $51 million, or $0.10 cents per diluted common share.See page 12 of this earnings release for a list of these items. (b)First six months of 2008 net loss includes net unfavorable items totaling $3.5 billion, or $7.10 cents per common share.See page 12 of this earnings release for a list of these items. (c)Per share data calculated prior to rounding to millions. Page9of 15 COCA-COLA ENTERPRISES INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited; In Millions) July 3, December 31, 2009 2008 ASSETS Current: Cash and cash equivalents $ 656 $ 722 Trade accounts receivable, net 2,859 2,154 Amounts receivable from The Coca-Cola Company 164 154 Inventories 1,126 901 Current deferred income tax assets 198 244 Prepaid expenses and other current assets 363 408 Total Current Assets 5,366 4,583 Property, plant, and equipment, net 6,164 6,243 Goodwill 604 604 Franchise license intangible assets, net 3,488 3,234 Other noncurrent assets, net 957 925 Total Assets $ 16,579 $ 15,589 LIABILITIES AND EQUITY (DEFICIT) Current: Accounts payable and accrued expenses $ 3,217 $ 2,907 Amounts payable to The Coca-Cola Company 551 339 Deferred cash receipts from The Coca-Cola Company 50 46 Current portion of debt 747 1,782 Total Current Liabilities 4,565 5,074 Debt, less current portion 8,333 7,247 Other long-term obligations 1,955 2,115 Deferred cash receipts from The Coca-Cola Company, less current 55 76 Noncurrent deferred income tax liabilities 1,171 1,086 Coca-Cola Enterprises Shareowners' Equity (Deficit) 477 (31 ) Noncontrolling Interest 23 22 Total Liabilties and Equity (Deficit) $ 16,579 $ 15,589 Page10 of 15 COCA-COLA ENTERPRISES INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited; In Millions) Six Months Ended July 3, June 27, 2009 2008 Cash Flows From Operating Activities Net income (loss) $ 374 $ (3,158 ) Adjustments to reconcile net income (loss) to net cash derived from operating activities: Depreciation and amortization 509 522 Franchise impairment charge - 5,279 Share-based compensation expense 41 24 Deferred funding income from The Coca-Cola Company, net of cash received (17 ) (30 ) Deferred income tax expense (benefit) 29 (1,850 ) Pension and other postretirement expense less than contributions (156 ) (32 ) Net changes in assets and liabilities, net of acquisition amounts (252 ) (398 ) Net cash derived from operating activities 528 357 Cash Flows From Investing Activities Capital asset investments (405 ) (516 ) Capital asset disposals 4 6 Acquisition of distribution rights (75 ) - Other investing activities 3 (4 ) Net cash used in investing activities (473 ) (514 ) Cash Flows From Financing Activities Change in commercial paper, net (202 ) 107 Issuances of debt 1,072 432 Payments on debt (932 ) (356 ) Dividend payments on common stock (68 ) (68 ) Exercise of employee share options 3 17 Other financing activities - 1 Net cash (used in) derived from financing activities (127 ) 133 Net effect of exchange rate changes on cash and cash equivalents 6 1 Net Change In Cash and Cash Equivalents (66 ) (23 ) Cash and Cash Equivalents at Beginning of Period 722 223 Cash and Cash Equivalents at End of Period $ 656 $ 200 Page11 of 15 COCA-COLA ENTERPRISES INC. RECONCILIATION OF GAAP TO NON-GAAP (Unaudited; In Millions, Except Per Share Data which is calculated prior to rounding) Reconciliation of Income(a) Second-Quarter 2009 Items Impacting Comparability Reported (GAAP) Restructuring Charges Franchise Impairment Charge Net Tax Items Comparable (non-GAAP) Net Operating Revenues $ 5,909 $ - $ - $ - $ 5,909 Cost of Sales 3,646 - - - 3,646 Gross Profit 2,263 - - - 2,263 Selling, Delivery, and Administrative Expenses 1,714 (26 ) - - 1,688 Operating Income 549 26 - - 575 Interest Expense, Net 145 - - - 145 Other Nonoperating Income, Net 4 - - - 4 Income Before Income Taxes 408 26 - - 434 Income Tax Expense 95 11 - - 106 Net Income $ 313 $ 15 $ - $ - $ 328 Diluted Earnings Per Common Share $ 0.64 $ 0.03 $ - $ - $ 0.67 Reconciliation of Income(a) Second-Quarter 2008 Items Impacting Comparability Reported (GAAP) Restructuring Charges Franchise Impairment Charge Net Tax Items Comparable (non-GAAP) Net Operating Revenues $ 5,935 $ - $ - $ - $ 5,935 Cost of Sales 3,731 - - - 3,731 Gross Profit 2,204 - - - 2,204 Selling, Delivery, and Administrative Expenses 1,708 (18 ) - - 1,690 Franchise Impairment Charge 5,279 - (5,279 ) - - Operating (Loss) Income (4,783 ) 18 5,279 - 514 Interest Expense, Net 148 - - - 148 Other Nonoperating Income, Net 4 - - - 4 (Loss) Income Before Income Taxes (4,927 ) 18 5,279 - 370 Income Tax (Benefit) Expense (1,761 ) 7 1,847 1 94 Net (Loss) Income $ (3,166 ) $ 11 $ 3,432 $ (1 ) $ 276 Diluted (Loss) Earnings Per Common Share $ (6.48 ) $ 0.02 $ 7.02 $ - $ 0.56 (a) These non-GAAP measures are provided to allow investors to more clearly evaluate our operating performance and business trends. Management uses this information to review results excluding items that are not necessarily indicative of our ongoing results. Page12 of 15 COCA-COLA ENTERPRISES INC. RECONCILIATION OF GAAP TO NON-GAAP (Unaudited; In Millions, Except Per Share Data which is calculated prior to rounding) Reconciliation of Income(a) First Six-Months 2009 Items Impacting Comparability Reported (GAAP) Restructuring Charges Franchise Impairment Charge Debt Extinguishment Cost Net Tax Items Comparable (non-GAAP) Net Operating Revenues $ 10,959 $ - $ - $ - $ - $ 10,959 Cost of Sales 6,819 - 6,819 Gross Profit 4,140 - 4,140 Selling, Delivery, and Administrative Expenses 3,350 (71 ) - - - 3,279 Operating Income 790 71 - - - 861 Interest Expense, Net 301 - - (9 ) - 292 Other Nonoperating Income, Net 5 - 5 Income Before Income Taxes 494 71 - 9 - 574 Income Tax Expense 120 23 - 3 3 149 Net Income $ 374 $ 48 $ - $ 6 $ (3 ) $ 425 Diluted Earnings Per Common Share $ 0.77 $ 0.10 $ - $ 0.01 $ (0.01 ) $ 0.87 Reconciliation of Income(a) First Six-Months 2008 Items Impacting Comparability Reported (GAAP) Restructuring Charges Franchise Impairment Charge Debt Extinguishment Cost Net Tax Items Comparable (non-GAAP) Net Operating Revenues $ 10,827 $ - $ - $ - $ - $ 10,827 Cost of Sales 6,839 - 6,839 Gross Profit 3,988 - 3,988 Selling, Delivery, and Administrative Expenses 3,329 (49 ) - - - 3,280 Franchise Impairment Charge 5,279 - (5,279 ) - - - Operating (Loss) Income (4,620 ) 49 5,279 - - 708 Interest Expense, Net 290 - 290 Other Nonoperating Income, Net 3 - 3 (Loss) Income Before Income Taxes (4,907 ) 49 5,279 - - 421 Income Tax (Benefit) Expense (1,749 ) 16 1,847 - (7 ) 107 Net (Loss) Income $ (3,158 ) $ 33 $ 3,432 $ - $ 7 $ 314 Diluted (Loss) Earnings Per Common Share $ (6.46 ) $ 0.07 $ 7.02 $ - $ 0.01 $ 0.64 (a) These non-GAAP measures are provided to allow investors to more clearly evaluate our operating performance and business trends. Management uses this information to review results excluding items that are not necessarily indicative of our ongoing results. Page13 of 15 COCA-COLA ENTERPRISES INC. RECONCILIATION OF GAAP TO NON-GAAP (Unaudited; In Millions) Second-Quarter 2009 Items Impacting Comparability Reconciliation of Segment Income(a) Reported (GAAP) Restructuring Charges Franchise Impairment Charge Comparable (non-GAAP) North America $ 375 $ 9 $ - $ 384 Europe 308 2 - 310 Corporate (134 ) 15 - (119 ) Operating Income $ 549 $ 26 $ - $ 575 Second-Quarter 2008 Items Impacting Comparability Reconciliation of Segment Income(a) Reported (GAAP) Restructuring Charges Franchise Impairment Charge Comparable (non-GAAP) North America $ (4,947 ) $ 9 $ 5,279 $ 341 Europe 287 3 - 290 Corporate (123 ) 6 - (117 ) Operating Income $ (4,783 ) $ 18 $ 5,279 $ 514 Second Quarter Segment Revenue 2009 2008 North America $ 4,135 $ 4,036 Europe 1,774 1,899 Net Operating Revenues $ 5,909 $ 5,935 (a) These non-GAAP measures are provided to allow investors to more clearly evaluate our operating performance and business trends. Management uses this information to review results excluding items that are not necessarily indicative of our ongoing results. Page14 of 15 COCA-COLA ENTERPRISES INC. RECONCILIATION OF GAAP TO NON-GAAP (Unaudited; In Millions) First Six-Months 2009 Items Impacting Comparability Reconciliation of Segment Income(a) Reported (GAAP) Restructuring Charges Franchise Impairment Charge Comparable (non-GAAP) North America $ 579 $ 26 $ - $ 605 Europe 483 3 - 486 Corporate (272 ) 42 - (230 ) Operating Income $ 790 $ 71 $ - $ 861 First Six-Months 2008 Items Impacting Comparability Reconciliation of Segment Income(a) Reported (GAAP) Restructuring Charges Franchise Impairment Charge Comparable (non-GAAP) North America $ (4,841 ) $ 35 $ 5,279 $ 473 Europe 458 5 - 463 Corporate (237 ) 9 - (228 ) Operating Income $ (4,620 ) $ 49 $ 5,279 $ 708 First Six-Months Segment Revenue 2009 2008 North America $ 7,790 $ 7,389 Europe 3,169 3,438 Net Operating Revenues $ 10,959 $ 10,827 (a) These non-GAAP measures are provided to allow investors to more clearly evaluate our operating performance and business trends. Management uses this information to review results excluding items that are not necessarily indicative of our ongoing results. Page15 of 15 COCA-COLA ENTERPRISES INC. RECONCILIATION OF NON-GAAP MEASURES Second-Quarter 2009 Change Versus Second-Quarter 2008 First Six-Months 2009 Change Versus First Six-Months 2008 North America Europe Consolidated North America Europe Consolidated Net Revenues Per Case Change in Net Revenues per Case 6.5 % (12.0 )% 0.5 % 7.0 % (14.5 )% 0.5 % Impact of Excluding Post Mix, Non-Trade, and Other 0.5 % 0.0 % 0.5 % 0.5 % 0.5 % 0.5 % Bottle and Can Net Pricing Per Case(a) 7.0 % (12.0 )% 1.0 % 7.5 % (14.0 )% 1.0 % Impact of Currency Exchange Rate Changes 1.5 % 16.0 % 7.0 % 2.0 % 17.5 % 7.0 % Currency-Neutral Bottle and Can Net Pricing per Case(b) 8.5 % 4.0 % 8.0 % 9.5 % 3.5 % 8.0 % Cost of Sales Per Case Change in Cost of Sales per Case 4.5 % (13.5 )% (1.0 )% 5.5 % (16.0 )% (1.0 )% Impact of Excluding Post Mix, Non-Trade, and Other 1.0 % (0.5 )% 0.5 % 1.0 % 0.5 % 1.0 % Bottle and Can Cost of Sales Per Case(c) 5.5 % (14.0 )% (0.5 )% 6.5 % (15.5 )% 0.0 % Impact of Currency Exchange Rate Changes 1.5 % 15.5 % 6.5 % 2.0 % 17.0 % 7.0 % Currency-Neutral Bottle and Can Cost of Sales per Case(b) 7.0 % 1.5 % 6.0 % 8.5 % 1.5 % 7.0 % Physical Case Bottle and Can Volume Change in Volume (3.5 )% 6.5 % (1.0 )% (1.5 )% 8.0 % 1.0 % Impact of Selling Day Shift n/a n/a n/a (2.0 )% (2.0 )% (2.0 )% Comparable Bottle and Can Volume(d) (3.5 )% 6.5 % (1.0 )% (3.5 )% 6.0 % (1.0 )% First Six Months Full-Year 2009 Reconciliation of Free Cash Flow (e) 2009 2008 Forecast Net Cash From Operating Activities $ 528 $ 357 $ 1,550 Approx Less: Capital Asset Investments (405 ) (516 ) (900 ) Approx Add: Capital Asset Disposals 4 6 - Free Cash Flow $ 127 $ (153 ) Approx$650 July 3, December 31, Reconciliation of Net Debt (f) 2009 2008 Current Portion of Debt $ 747 $ 1,782 Debt, Less Current Portion 8,333 7,247 Less: Cash and Cash Equivalents (656 ) (722 ) Net Debt $ 8,424 $ 8,307 Items Impacting Diluted Earnings Per Common Share Full Year 2009 Restructuring Charges (estimate) $ 0.11 to 0.13 Debt Extinquishment Costs 0.01 Net Tax Items (0.01 ) Total Items Impacting Diluted Earnings Per Common Share $ 0.11 to 0.13 (a) The non-GAAP financial measure "Bottle and Can Net Pricing per Case" is used to more clearly evaluate bottle and can pricing trends in the marketplace.The measure excludes the impact of fountain gallon volume and other items that are not directly associated with bottle and can pricing in the retail environment.Our bottle and can sales accounted for approximately 91 percent of our net revenue during the second quarter and first six months of 2009. (b) The non-GAAP financial measures "Currency-Neutral Bottle and Can Net Pricing per Case" and "Currency-Neutral Bottle and Can Cost of Sales per Case" are used to separate the impact of currency exchange rate changes on our operations. (c) The non-GAAP financial measure "Bottle and Can Cost of Sales per Case" is used to more clearly evaluate cost trends for bottle and can products.The measure excludes the impact of fountain ingredient costs as well as marketing credits and Jumpstart funding, and allows investors to gain an understanding of the change in bottle and can ingredient and packaging costs. (d) "Comparable Bottle and Can Volume" excludes the impact of changes in the number of selling days between periods.The measure is used to analyze the performance of our business on a constant period basis. There were the same number of selling days in the second quarter of 2009 versus the second quarter of 2008. There were three additional selling days in the first six months of 2009 versus the first six months of 2008. (e) The non-GAAP measure "Free Cash Flow" is provided to focus management and investors on the cash available for debt reduction, dividend distributions, share repurchase, and acquisition opportunities. (f) The non-GAAP measure "Net Debt" is used to more clearly evaluate our capital structure and leverage.
